         Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


BANKERS INSURANCE COMPANY,
                   PLAINTIFF                                            *        NO.
VERSUS                                                                  *
                                                                        *        JUDGE:
METROPOLITAN GASTROENTEROLGY                                            *
ASSOCIATES, INC., KELLI McDERMOTT,                                      *        MAG:
AND FAITH RIGGINS                                                       *
                                    DEFENDANTS                          *
-----------------------------------------------------------------------------------------------------------------

                      COMPLAINT FOR DECLARATORY JUDGMENT

         NOW INTO COURT, through undersigned counsel, comes Bankers Insurance

Company, a foreign insurance corporation incorporated in Florida, whose principal place of

business is located in the state of Florida, and which represents the following:

                                                       1.

         This court has jurisdiction of these claims under 28 U.S.C. 2201, the Declaratory

Judgment Act, as arising in a case within its jurisdiction. There is also complete diversity

under 28 U.S.C. 1332, and an amount in controversy exceeding $75,000.00.

                                                       2.

         Made defendants in this complaint for declaratory judgment are:



                  a. METROPOLITAN GASTROENTEROLGY ASSOCIATES, INC., a

                      Louisiana corporation with a principal place of business located at 1111

                      Medical Center Blvd., Marrero, Louisiana.

                  b. KELLI McDERMOTT, a person of the age of majority and domiciled in

                      the state of Louisiana.
       Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 2 of 8




               c. FAITH RIGGINS, a person of the age of majority and domiciled in the

                      state of Louisiana.

                                                3.

       Jurisdiction and venue are appropriate in this court, as plaintiff and defendants are of

diverse citizenship, and defendants reside within this district. The claims made in the

underlying lawsuit allege an assault and battery, and permanent injuries, both physical and

psychological, loss of earnings and permanent future disability.

                                                4.

       Kelli McDermott is alleged to have committed an assault and battery upon the person

of Faith Riggins, while both were acting within the course and scope of employment at

Metropolitan Gastroenterology Associates, Inc. As a result of this alleged attack, Faith

Riggins has filed a lawsuit entitled:

       “Faith Riggins versus Metropolitan Gastroenterology Assoc., Inc. and Kelli

McDermott,” Civil Action Number 814-369 “B,” pending in the 24th Judicial District Court,

Parish of Jefferson (hereinafter “the petition”).

       The petition alleges that the attack was intentional.

       The petition alleges at paragraph III that both Faith Riggins and Kelli McDermott were

acting within the course and scope of their employment at Metropolitan Gastroenterology.

       The alleged acts of negligence, outlined in paragraph IV of the petition are:

       a). Battery;

       b) Negligence per se;

       c) Strict liability;

       d) Negligent hiring and training;
       Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 3 of 8




       e) Hostile work environment.

                                              5.

       Plaintiff issued a policy of business liability insurance to defendant Metropolitan

Gastroenterology Associates, Inc., a copy of which is attached hereto as Exhibit “A.”

                                              6.

       That the attached Bankers Insurance Company policy (hereinafter “the Policy”)

includes an insuring agreement, which contains the following:

           SECTION II– Liability is amended as follows:

           1. Paragraph A.1.a. Business Liability Coverages is replaced by the
              following:

              1. Business Liability

              a. We will pay those sums that the insured becomes legally obligated to
              pay as damages because of "bodily injury," "property damage" or
              “personal and advertising injury” to which this insurance applies. We
              will have the right and duty to defend the insured against any "suit"
              seeking those damages. However, we will have no duty to defend the
              insured against any "suit" seeking damages for "bodily injury,"
              "property damage" or “personal and advertising injury” if all of the
              allegations of the “suit” are explicitly excluded by this insurance. We
              may, at our discretion, investigate any "occurrence" and settle any
              claim or "suit" that may result. But:

              (1) The amount we will pay for damages is limited as described in
              Paragraph D – Liability and Medical Expenses Limits of Insurance; and

              (2) Our right and duty to defend ends when we have used up the
              applicable limit of insurance in the payment of judgments, settlements
              or medical expenses. However, using up the Medical Expense Limit
              does not end our right and duty to defend.

               No other obligation or liability to pay sums or perform acts or services
              is covered unless explicitly provided for under Paragraph f. -
              Supplementary Payments.

Exhibit “A”, Policy.
       Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 4 of 8




                                            7.

       That the attached Bankers Insurance Company Policy provides coverage for

“occurrences” or accidents, not intentional or expected acts. Coverage under the Policy is

triggered by an “occurrence.”

       “Occurrence” is defined in the Bankers Policy as follows:

               “Occurrence” means an accident, including continuous or repeated exposure to
               substantially the same general harmful conditions, which results during the
               policy period, and:
               A. “Bodily injury,” or
               B. “Property damage.”
       The claims made in the underlying lawsuit filed by Ms. Riggins do not allege an

“occurrence” or accident.

                                            8.

       The attached Bankers Insurance Company Policy does not provide coverage for

expected or intended injury.

       The policy excludes:

               a. Expected or intended injury
               “Bodily injury” or “property damage” expected or intended from the
               standpoint of the insured. This exclusion does not apply to “bodily
               injury” resulting from the use of reasonable force to protect persons or
               property.


                                            9.

       The attached Bankers Insurance Company Policy does not provide coverage for an

assault and battery.

       The Policy states:
Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 5 of 8




       ASSAULT, BATTERY AND SEXUAL ABUSE EXCLUSION

This endorsement modifies insurance provided under the following:

                                  *           *              *

This insurance does not apply to “bodily injury”, “property damage”, “personal and
advertising injury”, medical payments or any other damages directly or indirectly
because of, arising out of, related to or in any other way connected to actual,
threatened or attempted:

       a. Physical abuse, physical assault, physical battery, physical molestation,
       habitual neglect; or

       b. sexual abuse, sexual assault, sexual battery, sexual molestation; or

       c. licentious, amoral, immoral or similar behavior;

That was committed or alleged to have been committed by the insured, their
employees, any person acting on behalf of the insured, customers, patrons, guests or
any other person on the insured’s premises.

This exclusion applies to all causes of action arising out of any of the acts enumerated
above, including but not limited to:

    a. allegations of negligent hiring, placement or training of employees;

    b. improper or nonexistent supervision of employees, patrons or guests;

    c. negligence in failing to protect customers, patrons or guests.

    d. error or omissions relating to any of the above mentioned acts.

In addition, this exclusion applies regardless of whether the acts enumerated above
were committed intentionally, negligently, inadvertently, or with the belief, erroneous
or otherwise, that the other party consented and had the legal and mental capacity to
consent thereto.

This exclusion applies regardless of whether or not the insured, their employees, any
person acting on behalf of the insured, customers, patrons or guests, are actually
charged with or convicted of a crime.
       Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 6 of 8




                                             10.

       The attached Bankers Insurance Company Policy excludes Employer’s Liability from

coverage under the Policy. The Policy excludes employer’s liability as follows:

       E. Employer’s liability

              “Bodily injury” to:

              1. An employee of the insured arising out of and in this course of:

                      a. employment by the insured; or

                      b. performing duties related to the conduct of the insured’s business; or

              2. The spouse, child, parent, brother or sister that employee as a consequence
              of paragraph one above.

       This exclusion applies:

              1. whether the insured may be liable as an employer or in any other capacity;
       and

              2. to any obligation share damages with or pay someone else who must pay
              damages because of the injury.

       This exclusion does not apply to liability assumed by the insured under an insured
       contract.

                                             11.

       The Bankers Policy also contains a more specific employment-related practices

exclusion which provides:

       EMPLOYMENT-RELATED PRACTICES EXCLUSION

       The following exclusion is added to paragraph B exclusions in Section II – Liability:

              This insurance does not apply to:

              1. “Bodily injury” or “personal and advertising injury” to:

              A. A person arising out of any:
       Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 7 of 8




               1. refusal to employ that person;

               2. termination of that person’s employment; or

               3. employment related practices, policies, acts, or omissions such as coercion,
               demotion, evaluation, reassignment, discipline, defamation, harassment,
               humiliation or discrimination directed at that person; or

               B. The spouse, child, parent, brother or sister of that person as a consequence
               of “bodily injury” or “personal and advertising injury” to that person at whom
               any of the employment related practices described in paragraphs 1, 2 or 3
               above is directed.

               2. This exclusion applies:

               a. whether the insured may be liable as an employer or in any other capacity;
                  and


               b. To any obligation to share damages with or repay someone else who must
                   pay damages because of the injury.

                                                12.

       Bankers avers that there is a justiciable controversy between plaintiff Bankers

Insurance Company and the aforenamed defendants, in that the Policy does not provide

coverage for the allegations of the petition.

       Therefore, under the Federal Declaratory Judgment Act, this court should resolve these

coverage issues prior to litigation filed against plaintiff and prior to any judgment rendered

against its insured. In the case of an actual controversy, where multiple litigation is likely,

declaratory relief is appropriate to determine rights and obligations under an insurance policy.

                                                13.

       Bankers Insurance Company therefore prays that this court order that it has no duty to

indemnify or defend Kelli McDermott or Metropolitan Gastroenterology Associates, Inc., or

any other party, for the allegations claimed in the petition filed by Faith Riggins listed in

paragraph 4 herein.
            Case 2:21-cv-00831-CJB-DPC Document 1 Filed 04/27/21 Page 8 of 8




            WHEREFORE, plaintiff, Bankers Insurance Company, prays for leave to file this

Complaint for Declaratory Judgment, that it be served upon all parties to this action, and that

this court declares that no indemnity or defense is owed by Bankers Insurance Company to the

defendants listed herein, or to anyone else, and for all other and equitable relief.


                                                                         Respectfully submitted:

                                                                         UNGARINO & MALDONADO, LLC
                    CERTIFICATE OF SERVICE
     I hereby certify that I have served a copy of the foregoing
pleading upon all counsel of record, either by
      x electronic delivery,                                                /S/ DAVID I. BORDELON
      □ facsimile, or by                                                 MATTHEW J. UNGARINO (#15061)
      □ United States mail, properly addressed and first-class postage
         prepaid on the 26th day of April 2021.                          DAVID I. BORDELON (#16815)
                    /s/ DAVID I. BORDELON
                                                                         3850 North Causeway Blvd., Ste. 1280
                       DAVID I. BORDELON                                 Metairie, LA 70002
                                                                         Telephone/Fax: (504) 836-7565
                                                                         mungarino@ungarino.com
                                                                         dbordelon@ungarino.com
